Case 1:20-cv-08264-NLH-JS Document 23 Filed 12/29/20 Page 1 of 2 PageID: 94



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MONTY P. MILBOURNE,            :
                               :    No. 20-cv-8264 (NLH)(JS)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
RICHARD SMITH, et al.,         :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Monty Milbourne filed a civil rights action

brought pursuant to 42 U.S.C. § 1983.        ECF No. 1.

     2.   On December 23, 2020, mail sent to Plaintiff at his

address of record was returned as undeliverable.          ECF No. 22.

     3.    The returned envelope is marked “Return to Sender,

Released.”   Id.

     4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.           See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   The Clerk of the Court will be ordered to

administratively terminate this case.        Plaintiff may reopen this
                                    1
Case 1:20-cv-08264-NLH-JS Document 23 Filed 12/29/20 Page 2 of 2 PageID: 95



matter by submitting his updated address.

     6.   An appropriate order follows.




Dated: December 29, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
